US SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 40-F []Registration Statement Pursuant to Section 12 of the Securities Exchange Act of 1934 or [x]Annual Report Pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 Commission file number 0-24762 FirstService Corporation (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English (if applicable)) Ontario, Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (if applicable)) N/A (I.R.S. Employer Identification Number (if applicable)) 1140 Bay Street, Suite 4000 Toronto, Ontario, Canada M5S 2B4 416-960-9500 (Address and telephone number of Registrant’s principal executive offices) Mr. Santino Ferrante, Ferrante & Associates 126 Prospect Street, Cambridge, MA 02139 617-868-5000 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Subordinate Voting Shares NASDAQ Stock Market Toronto Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None For annual reports, indicate by check mark the information filed with this Form: [x]Annual information form[x]Audited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 34,476,038 Subordinate Voting Shares and 1,325,694 Multiple Voting Shares Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [x]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). [x]Yes[]No PRINCIPAL DOCUMENTS The following documents have been filed as part of this Annual Report on Form 40-F: A. Annual Information Form For the Registrant’s Annual Information Form for the year ended December 31, 2013, see Exhibit 1 of this Annual Report on Form 40-F. B. Audited Annual Financial Statements For the Registrant’s consolidated audited annual financial statements as at December 31, 2013 and 2012 and for the years ended December 31, 2013, 2012 and 2011, see Exhibit 2 of this Annual Report on Form 40-F. C. Management’s Discussion and Analysis For the Registrant’s management’s discussion and analysis for the year ended December 31, 2013, see Exhibit 3 of this Annual Report on Form 40-F. DISCLOSURE CONTROLS AND PROCEDURES The Registrant’s Chief Executive Officer and Chief Financial Officer have evaluated the effectiveness of the Registrant’s disclosure controls and procedures (as defined in Rules13a-15(e) and15d-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this annual report (the “Evaluation Date”).Based on that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of the Evaluation Date, the Registrant’s disclosure controls and procedures were effective to ensure that information required to be disclosed by the Registrant in reports that it files or submits under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “SEC”) and (ii) accumulated and communicated to the Registrant’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Registrant.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of its effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has excluded eleven individually insignificant entities acquired by the Registrant during the last fiscal period from its assessment of internal control over financial reporting as at December 31, 2013. The total assets and total revenues of the eleven majority-owned entities represent 2.5%and 2.1%, respectively, of the related consolidated financial statement amounts as at and for the year ended December 31, 2013. Management has assessed the effectiveness of the Registrant’s internal control over financial reporting as at December 31, 2013, based on the criteria set forth in Internal Control – Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management has concluded that, as at December 31, 2013, the Registrant’s internal control over financial reporting was effective. The effectiveness of the Registrant’s internal control over financial reporting as of December 31, 2013 has been audited by PricewaterhouseCoopers LLP, the Registrant’s independent registered public accounting firm.The attestation report of PricewaterhouseCoopers LLP is included in PricewaterhouseCoopers LLP’s report to the shareholders of the Registrant dated February 24, 2014, which accompanies the Registrant’s audited consolidated financial statements for the year ended December 31, 2013, filed as Exhibit 2 to this Annual Report on Form 40-F. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING During the year ended December 31, 2013, there were no changes in the Registrant’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. NOTICES PURSUANT TO REGULATION BTR There were no notices required by Rule 104 of Regulation BTR that the Registrant sent during the year ended December 31, 2013 concerning any equity security subject to a blackout period under Rule 101 of Regulation BTR. AUDIT COMMITTEE FINANCIAL EXPERT The Registrant’s board of directors (the “Board of Directors”) has determined that it has at least one audit committee financial expert (as such term is defined in item 8(a) of General Instruction B to Form 40-F) serving on its audit committee (the “Audit Committee”).Mr. Peter F. Cohen has been determined by the Board of Directors to be such audit committee financial expert and is independent (as such term is defined by the NASDAQ Stock Market’s corporate governance standards applicable to the Registrant). Mr. Cohen is a Chartered Professional Accountant and a former partner in an audit practice of a public accounting firm. Mr. Cohen is currently the Chair of the Board of the Registrant and President and Chief Executive Officer of the Dawsco Group, a private real estate and investment company owned by Mr. Cohen and his family. Mr. Cohen was a co-founder and Chair and Chief Executive Officer of Centrefund Realty Corporation, a publicly traded shopping center investment company until August 2000 when control of the company was sold. Mr. Cohen is a member of the boards of a number of private companies and charities. The SEC has indicated that the designation of Mr. Peter F. Cohen as an audit committee financial expert does not make him an “expert” for any purpose, impose on him any duties, obligations or liability that are greater than the duties, obligations or liability imposed on him as a member of the Audit Committee and the Board of Directors in absence of such designation, or affect the duties, obligations or liability of any other member of the Audit Committee or Board of Directors. CODE OF ETHICS The Registrant has adopted a Code of Ethics and Conduct that applies to all directors, officers and employees of the Registrant and its subsidiaries, and a Financial Management Code of Ethics, which applies to senior management and senior financial and accounting personnel of the Registrant and its subsidiaries.A copy of the Code of Ethics and Conduct and the Financial Management Code of Ethics can be obtained, free of charge, on the Registrant’s website (www.firstservice.com) or by contacting the Registrant at (416) 960-9500. PRINCIPAL ACCOUNTANT FEES AND SERVICES The following table sets out the fees billed to the Registrant by PricewaterhouseCoopers LLP for professional services rendered in each of the fiscal periods ended December 31, 2013 and 2012. During these periods, PricewaterhouseCoopers LLP was the Registrant’s only external auditor. (in thousands of C$) Year ended December 31, 2013 Year ended December 31, 2012 Audit fees (note 1) $ $ Audit-related fees (note 2) 55 33 Tax fees (note 3) All other fees (note 4) 4 10 $ $ Notes: 1. Refers to the aggregate fees billed by the Registrant's external auditor for audit services relating to the audit of the Registrant and statutory audits required by subsidiaries. 2. Refers to the aggregate fees billed for assurance and related services by the Registrant's external auditor that are reasonably related to the performance of the audit or review of the Registrant's financial statements and are not reported under (1) above, including professional services rendered by the Registrant's external auditor for accounting consultations on proposed transactions and consultations related to accounting and reporting standards. Such fees included amounts incurred in respect of: due diligence and other work related to the disposition and acquisition of businesses, such work being unrelated to the audit of the Registrant's financial statements; accounting consultations with respect to proposed transactions, as well as other audit-related services. 3. Refers to the aggregate fees billed for professional services rendered by the Registrant's external auditor for tax compliance, tax advice and tax planning. 4. Refers to fees for licensing and subscriptions to accounting and tax research tools. The Registrant’s Audit Committee pre-approves all audit services and permitted non-audit services provided to the Registrant by PricewaterhouseCoopers LLP.The Audit Committee has delegated to the Chair of the Audit Committee, who is independent, the authority to act on behalf of the Audit Committee with respect to the pre-approval of all audit and permitted non-audit services provided by its external auditors from time to time.Any approvals by the Chair are reported to the full Audit Committee at its next meeting.All of the services described in footnotes 2, 3 and 4 under “Principal Accountant Fees and Services” above were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. OFF-BALANCE SHEET ARRANGEMENTS The Registrant does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on the Registrant’s financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS The information provided in the table entitled “Contractual Obligations” under the section entitled “Liquidity and Capital Resources” in the management’s discussion and analysis included as Exhibit 3 to this Annual Report on Form 40-F, is incorporated herein by reference. IDENTIFICATION OF THE AUDIT COMMITTEE The Registrant has a separately designated standing Audit Committee established in accordance with section 3(a)(58)(A) of the Exchange Act.The members of the Audit Committee are Messrs. Bernard I. Ghert (Chair), Peter F. Cohen and Michael Stein. UNDERTAKING AND CONSENT TO SERVICE OF PROCESS A.Undertaking The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the staff of the SEC, and to furnish promptly, when requested to do so by the SEC staff, information relating to the securities in relation to which the obligation to file an Annual Report on Form 40-F arises or transactions in said securities. B.Consent to Service of Process The Registrant has previously filed with the SEC an Appointment of Agent for Service of Process and Undertaking on Form F-X in connection with its Subordinate Voting Shares. SIGNATURE Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. FIRSTSERVICE CORPORATION Date: February 24, 2014 By: /s/ John B. Friedrichsen Name: John B. Friedrichsen Title: Senior Vice President and Chief Financial Officer EXHIBIT INDEX No. Document 1. Annual Information Form of the Registrant for the year ended December 31, 2013. 2. Consolidated audited financial statements of the Registrant as at December 31, 2013 and 2012 and for years ended December 31, 2013, 2012 and 2011, in accordance with generally accepted accounting principles in the United States. 3. Management’s discussion and analysis of the Registrant for the year ended December 31, 2013. Consent of PricewaterhouseCoopers LLP. Certifications of Chief Executive Officer and Chief Financial Officer pursuant to Rule 13(a)-14(a) or 15(d)-14 of the Securities Exchange Act of 1934. Certifications of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Interactive Data File.
